Citation Nr: 1410822	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  12-26 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable evaluation for a left salpingo-oopherectomy
due to an ovarian cyst.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1996 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

FINDING OF FACT

The Veteran's service-connected left salpingo-oopherectomy
due to an ovarian cyst has been manifested by removal of the left ovary and complaints of pain and hot flashes; continuous treatment has not been required. 


CONCLUSION OF LAW

The criteria for a compensable rating for a gynecological disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R §§ 4.1, 4.7, 4.10, 4.116, Diagnostic Code 7619 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded a VA examination with respect to her gynecological disability.  This examination is adequate for the purposes of the instant matter adjudicated herein, as it was based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's service-connected gynecological disability is currently evaluated as noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7619 for Gynecological Conditions and Disorders of the Breast.  According to the applicable rating criteria, a 100 percent rating is assigned for 3 months after ovary removal.  Thereafter, a 30 percent rating is assigned for complete removal of both ovaries and 0 percent rating is assigned for removal of 1 ovary with or without partial removal of the other.  38 C.F.R. § 4.116, DC 7619 (2013).  

Note 2 provides that disabilities rated under Diagnostic Codes for Gynecological Conditions and Disorders of the Breast should be reviewed for consideration of entitlement to special monthly compensation under 38 C.F.R. § 3.350 for anatomical loss of a creative organ.  Id.  See 38 C.F.R. § 3.350 (2013).  In this regard, the Board notes that the Veteran is in receipt of special monthly compensation under 38 C.F.R. § 3.350(a) for loss of the left ovary, effective November 13, 2007.  Accordingly, the Board will not consider special monthly compensation based on loss of use of a creative organ in this decision.

Considering the pertinent evidence of record, the Board finds that a compensable rating for the Veteran's service-connected gynecological disability is not warranted.

Turning to the evidence of record, service treatment records note persistent complaints of and treatment for abdominal and pelvic pain and a diagnosis of ovarian cysts during military service. 

Private treatment records dated in August 2007 show that the Veteran's left ovary was removed as a result of an ovarian cyst bursting during a postpartum ligation occlusion procedure.  Private treatment records following the surgical procedure, dated in September 2007, note that there were no complaints following the ovary removal.  Additionally, the uterus was found to be normal in size, mobile, and there were no palpable adnexal masses or tenderness.

In a statement provided by the Veteran, she asserts that she experiences pain and hot flashes as a result of her service-connected disability.  

After a review of the evidence, the Board finds that a compensable rating for the Veteran's service-connected gynecological disability is not warranted at this time.  In this regard, the Veteran's left ovary was removed in August 2007, prior to the rating period on appeal (which began in November 2007).  Additionally, the objective medical findings of record do not indicate complete removal of both ovaries- rather, only the left ovary was removed.  Thus, the Board determines that the preponderance of the evidence is against the assignment of an initial compensable evaluation for the Veteran's service-connected gynecological disability.

The Board has considered whether a higher or separate rating would be warranted under any other gynecological condition contained in 38 C.F.R. § 4.116.

Diagnostic Code 7615 assigns a noncompensable evaluation for symptoms that do not require continuous treatment.  A 10 percent evaluation is assigned for symptoms that require continuous treatment, and a maximum 30 percent evaluation is assigned for symptoms not controlled by continuous treatment.  38 C.F.R. § 4.116, Diagnostic Code 7615.  It is unclear whether this diagnostic code is intended to contemplate symptoms related to removal of an ovary.  In any event, 
although the Veteran complains of pain and hot flashes, there is no indication that her symptoms require continuous treatment.  Therefore, an initial compensable evaluation is not warranted under Diagnostic Code 7615.

Moreover, there is no evidence of disease of or injury of the vulva, vagina, cervix, or uterus; removal of the uterus, complete atrophy of both ovaries, prolapse of the uterus, displacement of the uterus, rectovaginal fistula, urethrovaginal fistula, or malignant neoplasm of the gynecological system.  Accordingly, there is no basis for evaluating the Veteran's disorders under Diagnostic Code 7610-13, 7617, 7618, 7621, 7622, 7624, 7625, or 7627.  See 38 C.F.R. § 4.116 (2013).

The Board has also considered whether a staged rating is appropriate under Hart.  However, in this case there is no basis for an increased evaluation for any portion of the rating period on appeal.  

The effects of the Veteran's gynecological disability have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to an initial compensable evaluation for a gynecological disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


